Title: To Alexander Hamilton from Bushrod Washington, 15 April 1802
From: Washington, Bushrod
To: Hamilton, Alexander


Walnut FarmWestmoreland County [Virginia] April 15. 1802
Dear Sir
In writing the history of Genl Washington’s life, it is sometimes difficult to acquire a clear view of some of the operations of the Armies, without obtaining a more precise explanation of some circumstances than can be derived from the papers in my possession, without a very laborous examination of them, and even then, there are some points which would require farther illustration—such for instance as the geographical situation of particular places, their distances from each other &c.
As there is no person more capable than yourself of affording the information I wish for, so there is none to whom I would so soon be indebted for it. A knowledge of the General’s attachment for & confidence in you removes out of my way the difficulty I should feel in applying to any other person. If you can without too much trouble & inconvenience answer the following queries, it will much oblige me to receive your letter at as early a day as possible. Any additional information upon the subject of the queries not immediately embraced by them & which you may deem material will be thankfully received.
The transaction to which the queries principally point is the taking of fort Washington, and it is impossible that the circumstances which attended it can be so well detailed as by one who was present or who has conversed with those who were or with him who directed it.
What is the width of New-York island at the narrowest part about fort Washington? What is the length of the lines which were drawn south of the fort from river to river? How wide is the east river from the fort held by the enemy on the Long island side to the place where he landed within the first and second lines of the fort? What is the description of the ground towards the east river where the enemy landed? Was it easy to form on the beach or shore? What kind of hill was it necessary to ascend? Was it easy to defend the ascent under the canonade from the other side of the river and what was the steepness & length of the hill, and what the kind of soil? Was it rocky & covered with trees or open? What was the distance between the lines? were there any works covering the flanks of those lines & opposing an assault upon them from the east river—what were they, and who manned them? If there were none, to what is that circumstance to be attributed? Is it that the extreme difficulty of the ground was supposed to render works needless, or how is it to be accounted for? Who commanded the detachment sent to oppose the enemy’s landing in that quarter, what troops were sent with him, and how did they behave? Was the communication with fort Lee open? Could the garrison have been brought off at night, and were the batteaus prepared for that purpose? Was the powder of Colo Rawlings’ regiment expended when they retreated? What was his ground, & how far from the fort? Could the outer lines have been defended when the enemy was within them? If Not, was there any ground to which Cadwallader, who was in the outer or first line could have retreated, and have maintained to advantage without coming into the fort? What were the inducements for leaving the garrison in fort Washington, after the enemy was in possession of the country, & after it appeared that the ships could pass up & down the river in spite of the obstructions & of the forts? Did he believe the place defensible, or what was the motive?
I am with sincere esteem & respect   Dr Sir   Yr mo. ob. Servt.
Bushrod Washington
Genl Hamilton
 